Citation Nr: 1200629	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-26 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of injury to the left foot involving toes 1 through 4.

2.  Entitlement to service connection for a left leg fracture.

3.  Entitlement to service connection for a left knee injury.

4.  Entitlement to service connection for full teeth extraction.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of left knee arthroplasty performed at the Cleveland VA Medical Center (VAMC) in September 2006.

6.  Entitlement to an initial rating greater than 10 percent for service-connected hypertension.

7.  Entitlement to an initial compensable rating for residuals of left 5th toe fracture.

8.  Entitlement to extraschedular consideration of a total disability rating based upon service-connected disabilities (TDIU) for the time period from February 1, 2007 to February 17, 2010.

9.  Entitlement to schedular consideration of TDIU for the time period since February 18, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1955 to October 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The RO in Pittsburgh, Pennsylvania currently holds jurisdiction over the claims.

The Veteran has submitted legal and medical documents which declare him as being totally disabled due to service-connected hypertension disability.  Thus, the issue of entitlement to TDIU has been reasonably raised in connection with the increased rating claim for hypertension currently on appeal.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 CFR 3.155(a)).  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Based upon the Rice decision, the Board will assume jurisdiction over the TDIU issue which, for administrative purposes, has been listed as a separate "claim" on the title page.

The issues other than entitlement to schedular consideration of TDIU for the time period since February 17, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities of left ventricular hypertrophy, stage IV renal disease and hypertension, which have been service-connected since February 18, 2010, have rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular basis effective February 18, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that Veteran has a postservice occupation as a commercial airline pilot.  In 1992, the Veteran was awarded long-term disability benefits from an insurance carrier on the basis that his hypertension rendered him unemployable.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  Factors to be considered, however, will include the veteran's employment history, educational attainment and vocational experience.  38 C.F.R. § 4.16.

When the requirements of 38 C.F.R. § 4.16(a) are not met, rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Veteran currently holds a combined 80 percent service-connected disability rating, effective February 18, 2010, based upon the following: left ventricular hypertrophy, rated as 60 percent disabling effective February 18, 2010; renal dysfunction, rated as 30 percent disabling effective February 18, 2010; hypertension, rated as 10 percent disabling effective February 1, 2007; and residuals of left 5th toe fracture, rated as noncompensable effective February 1, 2007.

Procedurally, the Veteran filed his original service connection claim for hypertension on February 1, 2007.  He has appealed the RO's July 2008 rating decision which assigned an initial 10 percent evaluation for hypertension disability.  The record includes medical opinion in 1995 that the Veteran's hypertension disability rendered him unemployable.  Thus, the TDIU issue extends back to February 1, 2007.

For the time period prior to February 18, 2010, the Veteran does not meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  As such, the Board may only consider whether the criteria are met for referring this claim to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. 1 (2001).  The Board addresses this issue in the remand following this decision.

With respect to the time period since February 18, 2010, the Veteran is eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a). 

In Moore v. Derwinski, 1 Vet. App. 356, 359   (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

However, in order to be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Historically, the Veteran last worked as an airline pilot in 1992.  An insurance carrier for long-term disability benefits declared him totally disabled due to hypertension.  It appears that the Social Security Administration awarded disability benefits on the same basis.  Private medical records for this time period document multiple blood pressure readings with systolic pressures exceeding 200mm and diastolic pressures exceeding 120mm.  The Veteran was otherwise described as manifesting malignant hypertension, severe hypertension and/or hypertensive urgency resulting in renal insufficiency and a hospitalization due to left-sided congestive heart failure in August 1992.

A February 1995 letter from a VA physician opined that the Veteran was unable to continue work as a pilot due to hypertension causing chronic heart damage (left ventricular hypertrophy and mild renal failure) with a hypertensive crisis in August 1992 for congestive heart failure precipitated by severe hypertension.

The more recent evidence since February 2010 reflects that, in April 2010, a VA Compensation and Pension (C&P) examiner noted that VA testing in 2009 revealed left ventricular hypertrophy manifested by an ejection fraction between 40 to 50 percent with atrial fibrillation.  This examiner commented that the Veteran's atrial fibrillation affected his activities of daily living due to fatigue with episodes of light-headedness.  In July 2010, VA clinical records reflect that the Veteran's service-connected renal dysfunction was manifested by an estimated Glomerular Filtration Rate (eGFR) of 29, which was noted to be within the range of a finding of Stage IV chronic kidney disease (CKD).

The Board observes that the 60 percent rating for left ventricular hypertrophy is consistent with an overall METS of less than 5, which represents a significant diminishment of workload capacity.  See 38 C.F.R. § 4.104, DC 7007.  The laboratory findings consistent with Stage IV chronic kidney disease also reflect a significant disability impairment suggesting the potential need for dialysis in the near future.  Additionally, the Veteran has a history of hypertensive urgency requiring high dosages of medication.

Addressing this matter in a practical manner, and considering the symptomatic manifestations of hypertension which include significant cardiac and renal impairment, the Board resolves reasonable doubt in favor of the Veteran by finding that the Veteran's service-connected disabilities of left ventricular hypertrophy, stage IV renal disease and hypertension have rendered him unable to obtain and maintain substantially gainful employment for the time period since February 18, 2010.  38 U.S.C.A. § 5107.  To this extent only, the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As the Board's decision is fully favorable on the issue of entitlement to schedular consideration of TDIU for the time period since February 17, 2010, the Board need not discuss any notice or assistance errors for the limited issue decided on appeal.


ORDER

The issue of entitlement to schedular consideration of TDIU for the time period since February 17, 2010 is granted.


REMAND

The Board regrets any delay in adjudicating the remaining claims, but finds that it cannot proceed to adjudicate these matters due to the need to obtain additional evidence.

With respect to the direct service connection issues, the Veteran submitted a VA Form 9 in September 2008 requesting that the RO obtain records of his treatment at the Cleveland, Ohio VAMC "since '91."  In a VA Form 21-4138 received in March 2009, the Veteran requested that the RO review his records of treatment at the VAMC's in Cleveland, Pittsburgh and Butler.

With respect to these record requests, the RO has made no efforts to obtain these records and has relied on VA clinical records submitted by the Veteran himself, which clearly are incomplete.  The Board has no choice but to remand this case as it is clear that complete VA clinical records from the VAMC's in Cleveland, Pittsburgh and Butler have not been associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

With respect to the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for left knee disability, the Veteran has raised the issue of inadequate informed consent regarding the potential complications of his left knee arthroplasty performed at the Cleveland VAMC in September 2006.  In his Form 9 received in April 2010, the Veteran requested a copy of the consent form that he signed.  The RO has not honored the Veteran's request as the actual consent form has not been associated with the claims folder.  Thus, the Board must remand this issue to attempt to obtain this VA generated document if it is available.

The record reflects that the Veteran has been evaluated with a malaligned left knee prosthesis following the left knee arthroplasty performed at the Cleveland VAMC in September 2006.  The Veteran argues that this abnormality constitutes additional disability negligently caused by the left knee arthroplasty performed at the Cleveland VAMC in September 2006.  The Board finds that medical opinion is necessary to decide this claim.  38 U.S.C.A. § 5103A(d).

The Veteran also asserts that current complications of his hypertension disability include multiple aneurysms which require surgical treatment.  In support of this allegation, the Veteran has submitted medical treatise documents that hypertension could be a causal factor in the development of aneurysm.  As such, the Board finds that medical opinion is required to identify all current hypertension residuals.  38 U.S.C.A. § 5103A(d).

Finally, the record includes competent medical evidence that the Veteran's service-connected hypertension alone rendered him unemployable for the time period from February 1, 2007 to February 17, 2010.  The Board, therefore, finds that the criteria for referral of a claim for extraschedular consideration of TDIU for the time period from February 1, 2007 to February 17, 2010 have been met.  The claim, therefore, will be referred to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to extraschedular consideration of TDIU for the time period from February 1, 2007 to February 17, 2010.

2.  Obtain the following VA clinical records:

	a) all hardcopy and electronic records from the Cleveland VAMC since 1991, to include, if possible, a copy of the Veteran's signed consent form for the left knee arthroplasty performed in September 2006;
    
    b) all clinical records from the Pittsburgh, PA VAMC; 
    
    c) all clinical records from the Oakland, PA Outpatient Clinic; and 
    
    d) all clinical records from the Butler, PA VAMC.

3.  Provide the Veteran a copy of the signed consent form for the left knee arthroplasty performed at the Cleveland VAMC in September 2006.

4.  Obtain all medical and legal documents pertaining to the Veteran's award of disability benefits by the Social Security Administration in 1992.

5.  Upon completion of the above, refer to the Director, Compensation and Pension Service, a claim for extraschedular consideration of a TDIU rating for the time period from February 1, 2007 to February 17, 2010 pursuant to 38 C.F.R. § 4.16(b).  The RO is requested to perform this task in a manner which best allows for expeditious development and adjudication of all claims on appeal.

6.  Schedule the Veteran for examination by an appropriately qualified medical doctor to determine the current severity and residuals of service-connected hypertension.  The claims folder must be provided to the examiner for review.  All necessary testing should be conducted.  

Following examination and review of the claims folder, the examiner is requested to provide current blood pressure readings and to identify all current complications of service-connected hypertension disability.  In particular, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected hypertension either caused or aggravated beyond the normal progress of the disorder his currently manifested aneurysms? 

For purpose of examination and opinion, the examiner is specifically requested to address the following:

* the Veteran's history of severe hypertension with complications of congestive heart failure and renal insufficiency in 1992; and
* the medical treatise articles positing that hypertension could contribute to the development of arteriosclerosis/atherosclerosis and, over time, can cause aneurysm.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

7.  Additionally, schedule the Veteran for appropriate examination to address his claim of VA negligence in performing a left knee arthroplasty in September 2006.  The claims folder must be provided to the examiner for review.  All necessary testing should be conducted.  Following examination and review of the claims folder, the examiner is requested to provide an opinion on the following questions:

    a) whether the Veteran developed additional disability(ies) due to the left knee arthroplasty performed at the Cleveland VAMC in September 2006; and, if so, 

    b) whether the proximate cause of the additional disability(ies) was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA in furnishing the surgical treatment, or (2) an event not reasonably foreseeable?

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

8.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


